Title: To James Madison from Joseph Cabrera, 19 October 1804 (Abstract)
From: Cabrera, Joseph
To: Madison, James


19 October 1804, Philadelphia. Explains that the assignment the grand jury has made of 12 Nov. for the decision in the case in which he is innocently accused obliges him to disturb JM again in order to hasten the determination of the president on the 2 Oct. remonstrance Cabrera made through JM with the hope of escaping the violation of the privileges that ought to be preserved for him, as a member of the diplomatic corps, by the U.S. government. Begs JM not to leave him without a reply on a subject as interesting by its nature as it is perplexing due to the circumstances joined in it.
